                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

SHONTIEL KIM KIMIRA,                       )
                                           )
                          Plaintiff,       )
                                           )
                     v.                    )    No. 1:19-cv-04321-JPH-TAB
                                           )
CIVIL,                                     )
                                           )
                          Defendant.       )

                              ORDER DISMISSING CASE

         On November 1, 2019, the Court ordered Plaintiff Shontiel Kim Kimira to

show cause by November 22, 2019, why this case should not be dismissed for

failure to state a claim. Dkt. 4. Plaintiff has not responded. The Court

therefore DISMISSES this case without prejudice. The Clerk shall close this

case on the docket.

SO ORDERED.

Date: 12/2/2019




Distribution:

SHONTIEL KIM KIMIRA
1033 E. Washington Street
Indianapolis, IN 46202
